 

Exhibit 10.4

AMENDMENT NO. 2

TO THE

FULL SCALE SYSTEM DEVELOPMENT CONTRACT

No. IS-10-021

Between

IRIDIUM SATELLITE LLC

And

THALES ALENIA SPACE FRANCE

for the

IRIDIUM NEXT SYSTEM

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

 

PREAMBLE

This Amendment No. 2 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium Next System, as amended, (the
“Contract”) is entered into on this 30th day of September, 2010 by and between
Thales Alenia Space France, a company organized and existing under the laws of
France, having its registered office at 26 avenue Jean François Champollion
31100 Toulouse—FRANCE (“Contractor”), and Iridium Satellite LLC, a limited
liability company organized under the laws of Delaware, having an office at 1750
Tysons Boulevard, Suite 1400, McLean, VA 22102—USA (“Purchaser”).

RECITALS

WHEREAS, Purchaser and Contractor have engaged in discussions relating to
changes the Parties would like to incorporate in the Contract to modify the
payment terms;

WHEREAS, the Parties now desire to amend Articles 5 of the Contract in
accordance with the terms and conditions as specified herein;

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract, the ATP or any amendments
thereto, as the case may be.

Article 2: Article 5.1 of the Contract is hereby amended by inserting new
Articles 5.1.3 and 5.1.4, which shall read as follows:

“5.1.3 Invoicing Periods. Invoices hereunder shall be submitted by Contractor to
Purchaser for payment [***…***];

5.1.4 [***. . .***]. Contractor shall [***…***];

Article 3: This Amendment may be executed and delivered (including via facsimile
or other electronic means) in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

Article 4: All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Iridium / Thales Alenia Space Confidential & Proprietary

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

IRIDIUM SATELLITE LLC     THALES ALENIA SPACE FRANCE /s/ John S. Brunette      
/s/ Nathalie Smirnov John S. Brunette     Nathalie Smirnov Chief Legal &
Administrative     Vice President Payloads and Systems Officer    

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Iridium / Thales Alenia Space Confidential & Proprietary

 

3